DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2022 has been considered by the examiner.

Status of Claims
Applicant's submission filed on 7/18/2022 has been entered.
Claims 1-5, 7-8, 10-16 and 20 are pending.
Claim 16 has been amended.
Claims 1-5, 7-8, 10-15 have been withdrawn.
Claims 6, 9, and 17-19 have been canceled.
No new claims have been added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witz et al. (US 2011/0300357 A1) in view of Tolpygo et al (US 2015/0191828 A1).
Regarding claim 16, Witz teaches a thermal barrier coating system for a gas turbine (engine) component [0011] comprising a substrate 1, upon which is deposited a first ceramic layer (first TBC layer overlaying the surface of the component substrate (body)) that preferably consists of YTaO4 doped zirconia [0027] which is preferably zirconia doped with 14-17 mol% (non-trace amounts) of YTaO4 [0034] resulting in at least 83 mol% (non-trace amounts) zirconia (therefore predominantly ZrO mol%1 and TaO mol%1), with a yttrium rare earth stabilizer and wherein ZrO mol%1, TaO mol%1, and Stab mol% are homogenous through the thickness of the first TBC layer.  The layer would inherently have some measure of fracture resistance.  Witz also teaches a second layer which may include one or several of materials including YTaO4 doped zirconia, titania doped zirconia, scandia stabilized zirconia, multiple rare-earth doped yttria stabilized zirconia, and rare earth containing materials or combinations, mixtures, alloys, blends or thereof [0027].  
Witz does not teach a second CMAS - resistant layer explicitly containing between about 0.1 % and about 35% by mole percent (ZrO mol%2), between about 30% and about 40% by mole percent (TaO mol%2) and between about 30% and about 40% by mole percent (REO mol%2); wherein ZrO mol%1 is greater by at least twice than ZrO mol%2, TaO mol%1 is less than TaO mol%2, TaO mol%2 varies by less than 10 mol% with respect to REO mol%2,.
However, Tolpygo teaches a thermal barrier coating that consists of a tantala-zirconia mixture that is stabilized with two or more stabilizers consisting of about 8% to about 30% YO1.5; about 8% to about 30% YbO1.5 or GdO1.5 or combination thereof; about 8 to about 30% TaO2,  about 0% to about 10% HfO2; and a balance of ZrO2 that may provide improved properties to the thermal barrier coatings related to thermal insulation, fracture toughness, corrosion resistance, and/or erosion resistance over those of conventional thermal barrier coatings, when the material is exposed to extreme engine operating temperatures ( e.g., temperatures greater than about 2000° F).
Therefore because Witz teaches a second barrier layer that is different from the first barrier layer and teaches materials such as yttria and tantala doped zirconia, stabilized zirconia, and multiple rare-earth doped yttria stabilized zirconia, and rare earth containing materials or combinations, mixtures, alloys, blends or thereof [0027], it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the second coating of Witz et al. with that of Tolpygo et al. in order to provide a coating with both low thermal conductivity and high fracture toughness and improved thermal insulation, corrosion resistance, and/or erosion resistance when the material is exposed to extreme engine operating temperatures. Furthermore, Tolpygo et al. teach a tantala and zirconia base that consists of a co-doped stabilizer of yttria and gadolinia.  The effect of the second stabilizer is a significant reduction of compositional variations across TBC thickness and more strain compliant microstructure, which provides significant life improvement of the coating. [0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second stabilizer of gadolinia to the outer coatings of Witz in order to provide significant reduction of compositional variations and to provide a more strain compliant microstructure.  Tolpygo teaches overlapping ranges to those which are claimed for the tantala, zirconia and rare earth oxide mole percentages.
Therefore, it would have been obvious to try 30 mol% Ta2O5, with 15-20 mol% each of Y2O3 and Gd2O3, (30-40 mol% ReO comprising gadolinium) as these are within the ranges of the compositions taught by Tolpygo et al. (MPEP 2141 [R-6], KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007)) and would yield predictable results of coatings with superior performance and protection for turbine components. Tolpygo and the claims differ in that Tolpygo does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the compositional proportions taught by Tolpygo overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages", In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malaqari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. This obvious modification, including 30 mol% Ta2O5, with 15-20 mol% each of Y2O3 and Gd2O3, (30-40 mol% ReO comprising gadolinium) in the top coat, would result in a coating with 30-40 mol% ZrO2 (not accounting for any addition of HfO2), and thus satisfies the claimed range of ZrOmol% 1  of at least 83 mol% being greater than at least twice the ZrO mol%2, Ta mol% 1 is less than TaO mol%2, and TaO mol%2 varies by less than 10 mol% with respect to REO mol%2).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witz et al. (US 2011/0300357 A1) in view of Tolpygo et al (US 2015/0191828 A1) further in view of Kaushal et al (US 2003/0029563 A1).
Regarding claim 20, Witz in view of Tolpygo teach all of the limitations of claim 16 and Tolpygo further teaches the at least one rare earth oxide comprises gadolinia [0027].  
Witz in view of Tolpygo differs from the claimed invention in that it does not teach the first (fracture – resistant) TBC layer further comprises the gadolinia diffused
therein such that the fracture-resistant TBC layer contains a gadolinia gradient, which
decreases from a maximum value to a minimum value when moving from the outer
surface toward the inner surface of the fracture-resistant layer; wherein the fracture-resistant TBC layer contains a maximum gadolinia concentration adjacent the outer surface; and wherein the fracture-resistant TBC layer is essentially free of gadolinia
concentration adjacent the inner surface.
However, Kaushal teaches the introduction of a rare earth concentration gradient in wherein the concentration of the rare earth decreases with depth into the coating until it reaches zero [0060] and [0063] which provides a gradual transition of surface properties such as physical and chemical properties and results in improved adhesion due to a prevention of thermal mismatch [0064].
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rare earth (gadolinia) concentration gradient in the first (fracture resistant) layer of Witz with a high concentration next to the second (CMAS-resistant) layer matching the concentration of the second (CMAS -resistant) layer of Witz  and Tolpygo and essentially zero concentration at the bottom of the layer (inner surface) to provide a gradual transition of properties between the layers and to provide improved adhesion due to a prevention of thermal mismatch between the layers.  As such the remaining components of the layer would remain the same and thus be homogeneous.  Regarding the limitation diffused, it is a product by process limitation.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
	

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered. The amendments have overcome the rejections under 35 U.S.C. 112 and the associated rejections have been withdrawn. The arguments regarding claim 16 are not persuasive.  Applicant argues that the obviousness of the overlapping ranges is overcome by criticality and evidence of unexpected results.  Applicant argues with respect to paragraphs [0051], [0053] and FIG. 3, that the recited TBC layers have relative compositions that are selected in relation to one another and, specifically, such that the respective compositions of the TBC layers are mutually tailored to achieve an optimal chemical compatibility between these layers, as taken over the lifespan of high temperature coating system within its intended operating environment and that TBC layers within this proportional range were determined to provide a prolonged operational lifespan within the high temperature GTE environment.  Applicant argues that the overlapping ranges as disclosed by the prior art do not disclose the proportional relationship between the compositions that provide favorable chemical compatibility.
In response to Applicant’s arguments, in order to establish criticality of a range, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range and, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.  Applicant provides neither in support of the arguments.  In the instant case, there is no data to suggest any unexpected result or criticality of the ranges proposed with regard to a particular result. TBCs themselves provide a prolonged operational lifespan for such components and neither optimization of a prolonged lifespan nor chemical compatibility would be considered unexpected. It appears that any potential benefits of optimization of the compositional ranges would be considered merely a difference in degree not in kind.  Therefore, Applicant’s assertions and arguments of criticality and unexpected results are not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784     


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784